DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-20 of U.S. Patent No. 10,633,306 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
US ‘306 claims a method comprising providing an olefin feedstock composition comprising a linear internal olefin (see claim 15 of US ‘306), providing a catalyst composition comprising an olefin metathesis catalyst (see the last clause of claim 14 of US ‘306) and reacting the feedstock with ethylene to produce an alpha-olefin having fewer 
The further limitations of present claims 2-3 are adequately set forth in claims 16-17 of US ‘306.

Claim Rejections – 35 U.S.C. § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 7-8, 10, and 12 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Journal of the American Chemical Society 2011, 133(30), 11512-11514 (herein “Marinescu”).
As to claim 1: Marinescu describes a method comprising providing an olefin feedstock comprising a linear internal olefin (see entries 1-6 in Table 1; entries 
As to claims 3-4: Marinescu describes examples in which the produced alpha olefin has a number of carbon atoms within the recited range, such as 1-pentene (see the right-most structure in the illustrated reaction in Table 1).
As to claim 5: The cited examples in Marinescu use a molybdenum catalyst (1a).
As to claims 7-8: The cited reference is authored by Schrock and Hoveyda, and thus the catalysts mentioned are considered to be Schrock and Hoveyda catalysts (see also the first sentence of the article).
As to claim 10: The cited examples are performed at room temperature (or 22 °C; see the abstract). 
As to claim 12: The present recited alpha-mono-olefin is recited in base claim 1 as an optional component, and thus the present claim is anticipated by Marinescu notwithstanding the feedstock not necessarily including alpha-mono-olefin.

Claims 1, 4-10, and 12 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by US Patent Application No. 2016/0039737 A1 (herein “Champagne”).
As to claims 1 and 4: Champagne describes a method (see ¶ [0318]) comprising providing an olefin feedstock comprising a linear internal olefin (see 9-octadecene); providing an olefin metathesis catalyst (see C848 and the structure on p. 
As to claims 5-8: The cited catalyst C848 is a second generation Grubbs ruthenium carbene catalyst.
As to claim 9: The cited catalyst C848 is the latter of the recited catalyst.
As to claim 10: The cited reaction is performed at 30 °C.
As to claim 12: The present recited alpha-mono-olefin is recited in base claim 1 as an optional component, and thus the present claim is anticipated by Champagne notwithstanding the feedstock not necessarily including alpha-mono-olefin.

Allowable Subject Matter

Claim 11 is objected to as being dependent upon a rejected base claim, but they would be allowable if written in independent form. Claims 13-26 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345.  The examiner can normally be reached on Monday through Friday, 9 AM to 6 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A HUHN/Primary Examiner, Art Unit 1764